GRIMES, C.J.,
dissenting.
At the very least, I would impose a public reprimand upon Poe because he misled the court by characterizing the monthly payment of $50 as child support when actually it was to be paid to satisfy his fee. Any pretense that this money helped to support the child *705because it went toward reducing Poe’s second mortgage on the home evaporated when the home was foreclosed by the first mortgagee. Nevertheless, he then sought to ensure that his fee would continue to be paid by seeking to reduce the amount that his client had been ordered to pay in child support.